DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Amendments filed 04/29/2022 have been entered. Claims 1, 4-9, 13-14, and 16 are pending; claims 2-3, 10-12, and 15 are cancelled. Applicant’s amendments to the claims have overcome the claim objections previously set forth in the Non-Final Rejection mailed on 12/29/2021.
3.	Applicant's arguments filed 04/29/2022 have been fully considered but they are not persuasive. Specifically, with respect to the 35 U.S.C. 102 and 103 rejections of previously presented claims 1-3 and 9-12, Applicant argues that Jiang (US 2019/0005669 A1) fails to disclose or suggest “the avoiding mark is determined to have at least any one property of a different color or a different material from those of another driving area of the indoor space”. Jiang does disclose the avoiding marks are distinguished by the number of lines or shape of the patterns on the avoiding marks. Even though Jian does not disclose or suggest utilizing a different color or a different material to distinguish the avoiding marks, one of ordinary skill in the art would have been able to choose to recognize a different color or a different material of the avoiding marks instead of recognizing a shape of a pattern of the avoiding marks, since these features are physical properties of avoiding marks and therefore constitute to an obvious matter of design choice, which does not provide an inventive concept to the claimed invention. Hence, the invention would perform equally as well or produce the same end result using different shape patterns to differentiate the avoiding marks. 
With respect to Applicant’s arguments that the cited references fail to specifically teach or disclose the limitation of “comparing a distance between adjacent avoiding marks and a diameter of the mobile robot to determine whether the mobile robot is able to travel between the adjacent avoiding marks” of amended claims 1 and 9, an additional reference (Zhang et al., Experimental Evaluation of a Tele-operated Robot System in Traversing a Narrow Path", Aug. 01, 2018, IEEE, 2018 IEEE International Conference on Mechatronics and Automation (ICMA), Pages 821-826) is applied to combine with Jiang to reject this limitation. The rejection is fully laid out below. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5-6, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over (US 2019/0005669 A1), in view of Zhang et al., Experimental Evaluation of a Tele-operated Robot System in Traversing a Narrow Path", Aug. 01, 2018, IEEE, 2018 IEEE International Conference on Mechatronics and Automation (ICMA), Pages 821-826.
a.	Regarding claim 1, Jiang teaches:
A method for generating a non-driving area of a mobile robot, performed by a processor (Fig. 3, [0159]), the method comprising: 
performing cleaning ([0158], “a cleaning robot, which is required to clean a plurality of rooms”) and map generation while moving an indoor space ([0159], “The method for map constructing is applicable for real-time mapping of a to-be-localized area provided with two or more laser devices by a mobile electronic device.”); 
sensing an avoiding mark (Fig. 3, [0160], “when a center of a mark projected by a first laser device and collected by a camera of a mobile electronic device coincides with central point of CCD/CMOS, and recording information of the mark of the first laser device and corresponding coordinate values;”); 
recognizing a region represented by the avoiding mark as a non-driving area to avoid (Fig. 3, [0161], “identifying whether the area coding information in the information of the mark of the first laser represents accessible area or unaccessible area,”); and 
reflecting the region represented by the avoiding mark to a map as the non-driving area ([0166], “making marks of the accessible area/unaccessible area on the constructed map according to the area coding information of the mark of each said laser device.”); and 
generating a cleaning route based on the map to which the non-driving area is reflected ([0172], “marks of the accessible area/unaccessible area are made on the constructed map on basis of the area coding information of the mark of each laser device for the benefit of navigation.”; [0142], “As can be understood, the constructed map is 2D map, and the mobile electronic device (for example, a robot) may navigate according to the constructed map.”); 
wherein the sensing of an avoiding mark includes determining the avoiding mark through an avoiding mark reading program which is stored in advance ([0173], “a relation comparison table for area coding information of different marks representing the accessible area/unaccessible area can be set in advance in the mobile electronic device, so that when the area coding information of the mark is acquired, the accessible area or unaccessible area can be identified according the comparison table.”).
wherein the sensing includes: 
radiating a predetermined electromagnetic wave to the sensed mark ([0160], “when a center of a mark projected by a first laser device” – Laser radiation is known as a form of electromagnetic radation.); 
measuring the electromagnetic wave reflected by the mark ([0160], “when a center of a mark projected by a first laser device and collected by a camera of a mobile electronic device”; [0213], “a camera 61, configured to collect mark projected by laser device”); and 
determining whether the mark is the avoiding mark based on the measurement of the reflected electromagnetic wave ([0167], “Information of the marks of all the laser devices comprises the unique encoding information and the area coding information … Meanwhile, accessible area and unaccessible area are represented by two different shapes, for example, indicate the areas is indicated to be accessible when all the lines are parallel with each other, and the area is indicated to be unaccessible when not of all lines are parallel with each other (for example, crossed).”).
analyzing the electromagnetic wave reflected from the mark and determining the mark as the avoiding mark when it is determined that the mark has at least any one property of a different shape from those of another driving area of the indoor space ([0167], “Referring to FIG. 14, each mark comprises the unique encoding information and the area coding information, and the area coding information is represented by different patterns for distinguishing different laser devices, for example, mark 1 is represented by two short straight lines, mark 2 is represented by three short straight lines, mark 4 is represented by four short straight lines . . . . Meanwhile, accessible area and unaccessible area are represented by two different shapes, for example, indicate the areas is indicated to be accessible when all the lines are parallel with each other, and the area is indicated to be unaccessible when not of all lines are parallel with each other (for example, crossed).”).
Jiang does not specifically disclose at least any one property of a different color or a different material.
However, it would have been an obvious matter of design choice to detect a property of a different color or a different material of the mark, since applicant has not disclosed that a different color or a different material solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a mark that has a property of a different shape. 
Jiang fails to specifically teach comparing a distance between adjacent avoiding marks and a diameter of the mobile robot to determine whether the mobile robot is able to travel between the adjacent avoiding marks. 
However, in the same field of endeavor, Zhang teaches comparing a distance between adjacent (inaccessible areas) and a diameter of the mobile robot to determine whether the mobile robot is able to travel between the adjacent (inaccessible areas) (Pages 821, 823-824, Part E of Section III, Part A of Section IV, Figs. 5 and 7, Specifically, Fig. 5 shows areas 1, 2 and 3 in front of the robot to measure the range between the parallel walls located on both sides of the robot such that when the walls are detected on both sides of area 3, the width of the path between the walls is too narrow compared to a known diameter of the robot for the robot to be able to pass through the path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jiang to determine whether the robot can travel through a path between adjacent inaccessible areas, wherein inaccessible areas are represented by avoiding marks as taught in Jiang, based on a comparison of a distance between adjacent inaccessible areas and a diameter of the robot, as taught by Zhang. Such modification allows the robot to travel through a narrow path without colliding with the inaccessible areas or obstacles. 

b.	Regarding claim 9, Jiang teaches: 
A mobile robot which travels while avoiding a non-driving area (Fig. 3, [0159]); the mobile robot comprising: 
a main body of the mobile robot ([0221], “The mobile electronic device can be, for example, a robot.” – Any mobile robot will have a main body); 
a driver configured to allow the main body to travel ([0224], “mobile electronic which is moving along a certain trajectory” – This indicates the robot is being moved by some form of a driver); 
a sensor equipped in the main body, the sensor being configured to sense an avoiding mark while moving in an indoor space ([0223], “a camera 71, configured to collect mark projected by laser device”); 
a memory configured to store map data of a space where the mobile robot travels ([0232], “a map constructing unit 79, configured to construct a map according to information of the mark and corresponding coordinate values and the coordinate values of the location of each said obstacle recorded by the coordinate system constructing and recording unit 72”); and 
a controller configured to control the memory, the driver, the sensor, and the mobile robot ([0229], “area identifying unit 77”; [0231], “avoiding strategy unit 78”; [0232], “a map constructing unit 79”); 
wherein the controller is further configured to determine whether a target sensed by the sensor is the avoiding mark through an avoiding mark reading program which is stored in advance ([0173], “a relation comparison table for area coding information of different marks representing the accessible area/unaccessible area can be set in advance in the mobile electronic device, so that when the area coding information of the mark is acquired, the accessible area or unaccessible area can be identified according the comparison table.”), recognize a region represented by the avoiding mark as the non-driving area when the target is the avoiding mark (Fig. 3, [0161], “identifying whether the area coding information in the information of the mark of the first laser represents accessible area or unaccessible area,”) and control the driver to avoid the non-driving area ([0161], “moving the mobile electronic device to avoid the unaccessible area according a preset avoiding strategy if the unaccessible area is identified”), reflect the region represented by the avoiding mark to the map data as the non-driving area ([0166], “making marks of the accessible area/unaccessible area on the constructed map according to the area coding information of the mark of each said laser device.”), and generate a cleaning route of the mobile robot based on the map data to which the non-driving area is reflected ([0172], “marks of the accessible area/unaccessible area are made on the constructed map on basis of the area coding information of the mark of each laser device for the benefit of navigation.”; [0142], “As can be understood, the constructed map is 2D map, and the mobile electronic device (for example, a robot) may navigate according to the constructed map.”),
wherein the sensor is configured to radiate a predetermined electromagnetic wave to the sensed mark ([0160], “when a center of a mark projected by a first laser device” – Laser radiation is known as a form of electromagnetic radation.); 
wherein the controller is further configured to measure the electromagnetic wave reflected by the sensed mark ([0160], “when a center of a mark projected by a first laser device and collected by a camera of a mobile electronic device”; [0213], “a camera 61, configured to collect mark projected by laser device”) and determine whether the mark is the avoiding mark based on the measurement of the reflected electromagnetic wave ([0167], “Information of the marks of all the laser devices comprises the unique encoding information and the area coding information … Meanwhile, accessible area and unaccessible area are represented by two different shapes, for example, indicate the areas is indicated to be accessible when all the lines are parallel with each other, and the area is indicated to be unaccessible when not of all lines are parallel with each other (for example, crossed).”).
wherein the controller is further configured to analyze the electromagnetic wave reflected from the sensed mark and determine the mark as the avoiding mark when it is determined that the sensed mark has at least one property of a different (shape) from those of another driving area of the indoor space ([0167], “Referring to FIG. 14, each mark comprises the unique encoding information and the area coding information, and the area coding information is represented by different patterns for distinguishing different laser devices, for example, mark 1 is represented by two short straight lines, mark 2 is represented by three short straight lines, mark 4 is represented by four short straight lines . . . . Meanwhile, accessible area and unaccessible area are represented by two different shapes, for example, indicate the areas is indicated to be accessible when all the lines are parallel with each other, and the area is indicated to be unaccessible when not of all lines are parallel with each other (for example, crossed).”).
Jiang does not specifically disclose at least any one property of a different color or a different material.
However, it would have been an obvious matter of design choice to detect a property of a different color or a different material of the mark, since applicant has not disclosed that a different color or a different material solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a mark that has a property of a different shape. 
Jiang fails to specifically teach comparing a distance between adjacent avoiding marks and a diameter of the mobile robot to determine whether the mobile robot is able to travel between the adjacent avoiding marks. 
However, in the same field of endeavor, Zhang teaches the controller is further configured to compare a distance between adjacent (inaccessible areas) and a diameter of the mobile robot to determine whether the mobile robot is able to travel between the adjacent (inaccessible areas) (Pages 821, 823-824, Part E of Section III, Part A of Section IV, Figs. 5 and 7, Specifically, Fig. 5 shows areas 1, 2 and 3 in front of the robot to measure the range between the parallel walls located on both sides of the robot such that when the walls are detected on both sides of area 3, the width of the path between the walls is too narrow compared to a known diameter of the robot for the robot to be able to pass through the path).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jiang to determine whether the robot can travel through a path between adjacent inaccessible areas, wherein inaccessible areas are represented by avoiding marks as taught in Jiang, based on a comparison of a distance between adjacent inaccessible areas and a diameter of the robot, as taught by Zhang. Such modification allows the robot to travel through a narrow path without colliding with the inaccessible areas or obstacles. 

c.	Regarding claim 5 and similarly cited claim 14, Jiang further teaches recognizing the region represented by the avoiding mark as a virtual wall ([0169], “solving the problem of the automatic identification of the unaccessible area (also referred to virtual wall).”) and 
wherein the reflecting to the map includes reflecting the region represented by the avoiding mark to the map as the virtual wall ([0172], “marks of the accessible area/unaccessible area are made on the constructed map on basis of the area coding information of the mark of each laser device for the benefit of navigation.”).

d.	Regarding claim 6, Jiang further teaches after the reflecting to the map, generating a cleaning route based on the map to which the non-driving area is reflected ([0172], “marks of the accessible area/unaccessible area are made on the constructed map on basis of the area coding information of the mark of each laser device for the benefit of navigation.”; [0142], “As can be understood, the constructed map is 2D map, and the mobile electronic device (for example, a robot) may navigate according to the constructed map.”).  

f.	Regarding claim 8, Jiang further teaches a computer readable recording medium in which a computer program which executes the method according to claim 1 using a computer is stored ([0287], “all or parts of the technical solution of the present invention that contributes to the background art may be embodied in the form of software product, which can be stored in a storage medium such as ROM/RAM, magnetic disk, optical disk and so on, which is including a number of instructions for enabling a computer device (which may be a personal computer, a server, or a network device and so on) to perform the methods described in certain parts of the embodiments or each embodiment of the present invention.”).

6.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as modified by Zhang, and further in view of Noh et al. (US 2019/0196495 A1).
Regarding claims 4 and 13, neither Jiang nor Zhang specifically teaches before the performing the cleaning and the map generation, a learning data inputting step of receiving a learning data set including a specific image and a label indicating that the specific image is the avoiding mark; a training step of training a machine learning model for determining whether a target sensed during traveling of the mobile robot is the avoiding mark based on the learning data set; and a step of storing the machine learning model generated by the training step as the avoiding mark reading program.
However, in the same field of endeavor, Noh teaches before the performing the cleaning and the map generation, a learning data inputting step of receiving a learning data set including a specific image and a label indicating that the specific image is the avoiding mark ([0174], “The object recognition module 144 may determine an attribute of an object in input image data based on weights between nodes included in the DNN.”; [0187], “the present invention may extract a different part of an image acquired by the image acquisition unit 120, depending on a direction in which an object sensed by the sensor unit 170 such as an ultrasonic sensor and use the extracted part of the image as data for recognition, thereby enhancing a recognition rate.”); 
a training step of training a machine learning model for determining whether a target sensed during traveling of the mobile robot is the avoiding mark based on the learning data set ([0178], “Meanwhile, the object recognition module 144 may recognize an attribute of an object included in the selected image acquired at the predetermined point in time, based on data that is pre-learned through machine learning.”); and 
a step of storing the machine learning model generated by the training step as the avoiding mark reading program ([0192], “Meanwhile, input data for distinguishing an attribute of an object, and data for training the DNN may be stored in the storage 150.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jiang, as modified by Zhang, to use machine learning in order train the mobile robot to recognize the avoiding mark, as taught by Noh. This modification enables the robot to perform its operation by recognizing the avoid mark/attribute of objects to be avoided without a logic instructed by a user.

7.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang, as modified by Zhang, and further in view of Suvarna et al. (US 2019/0061157 A1).
Regarding claims 7 and 16, neither Jiang nor Zhang specifically teaches after the reflecting to the map, transmitting the map of the indoor space to which the non-driving area is reflected to a user terminal; receiving a user confirmation signal for the map of the indoor space; and storing the map of the indoor space based on the user confirmation signal.
However, in the same field of endeavor, Suvarna teaches after the reflecting to the map, transmitting the map of the indoor space to which the non-driving area is reflected to a user terminal (Fig. 9, [0075], “The robot generates a Portable Network Graphics (PNG) image of the map from the stored coordinates (906). The PNG map is then uploaded to a remote server (908).”; [0076], “The server, through the Internet or other network or communication channel, provides the PNG map to an application running on a user device (910).”; [0079], “The robot may extend boundaries that don't go all the way to a wall, or make them closer to an object, as discussed above. The boundary segment is stored in the robot's local memory for each partial map. When the mapping is completed, the robot generates a PNG image of the map that includes the virtual boundaries delineated on the map. The PNG image with the virtual boundaries is then uploaded to the server, and then downloaded to the app on the user device.”); 
receiving a user confirmation signal for the map of the indoor space ([0076], “The user indicates the virtual boundaries on the map (912) as indicated with respect to FIG. 8 above. The user app removes any portions of the drawn boundaries that are outside the map (914). If a line does not extend all the way to a wall, or otherwise won't work as a barrier to any area, the app can prompt the user to extend the line, or could automatically extend it. The user app calculates the global coordinates of the virtual boundaries, and sends them to the server (916). The server provides the global coordinates of the virtual boundaries to the robot (918).”; [0080], “the user can then confirm the boundaries and the map, or modify it.”); and 
storing the map of the indoor space based on the user confirmation signal ([0076], “The robot segments the virtual boundary into segments corresponding to partial maps stored in a memory of the robot, and converts the global coordinates into local coordinates for the partial maps.”; [0081], “The boundaries and schedule time are stored in reference to the appropriate partial maps”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Jiang, as modified by Jiang, transmit the map of the indoor space to which the non-driving area is reflected to a user terminal, to receive a user confirmation signal for the map of the indoor space, and to store the map of the indoor space based on the user confirmation signal, as taught by Suvarna. This modification allows the user to confirm the map when the robot correctly identifies the non-driving area or to modify the map when the robot incorrectly identifies the non-driving area. 

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962. The examiner can normally be reached Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664